OPINION
DIETZEN, Justice.
Appellant Timothy Chambers was found guilty by a Rice County jury of first-*316degree murder and related charges- arising out of a motor vehicle collision that occurred on May 3, 1996, in which a deputy sheriff was killed. The district court sentenced Chambers on the first-degree murder conviction to a mandatory sentence of life imprisonment without the possibility of release. We affirmed Chambers’ conviction and sentence on direct appeal, concluding, among other things, that his life sentence did not violate the Eighth Amendment to the United States Constitution. In 2007, Chambers filed a petition for postconviction relief, which the post-conviction court denied. We affirmed the postconviction court on appeal. In May 2011, Chambers filed a second petition for postconviction relief, alleging that his sentence was unconstitutional under the Eighth Amendment. The postconviction court denied Chambers’ petition without an evidentiary hearing, concluding that the petition was time barred under Minn.Stat. § 590.01, subd. 4 (2012), and that none of the exceptions to the time bar applied. On appeal, Chambers relies upon recent decisions of the United States Supreme Court to support his argument that his sentence violates the Eighth Amendment, and that those cases satisfy an exception to the time bar under Minn.Stat. § 590.01, subd. 4(b)(3). Because we conclude that the cases upon which Chambers relies are either not applicable to Chambers, or do not apply retroactively to him, we affirm the postconviction court’s denial of the petition.
On May 3, 1996, 17-year-old Timothy Chambers walked to the Priordale Mall in Prior Lake to fill out a job application. As Chambers was leaving the mall, he saw a parked Lincoln Town Car with the keys inside. Chambers took the Lincoln and drove it away from the mall. The Lincoln’s owner reported it stolen shortly after Chambers took it, and Chambers was soon stopped by Deputy Donald Buchan of the Scott County Sheriffs Department. When Buchan exited his squad car, Chambers drove the Lincoln into Buchan’s car and then drove away. Buchan and other officers pursued Chambers for over 30 miles. During the pursuit, Chambers caused the Lincoln to bump against Bu-chan’s squad car, drove through several red lights, and then hit a truck stopped at an intersection. When Chambers reached 1-35, he turned south and operated the vehicle at speeds of 90 to 110 miles per hour. Near the Dakota/Rice County border, two semi-trucks blocked both lanes on 1-35 in an attempt to slow Chambers, but he avoided the trucks by driving into the median and then exiting 1-35.
At the top of the exit ramp, Rice County Deputy Sheriff John Liebenstein set up a roadblock with his unmarked squad car. Liebenstein left space for other vehicles to go around the roadblock. According to eyewitness testimony, when Chambers drove up the exit ramp toward the roadblock, he accelerated the Lincoln and hit the unmarked squad car on the passenger side between the front and rear wheels. It was unclear whether Liebenstein was seated in the squad car or standing outside it; but following the collision, Liebenstein was found dead approximately 70 feet from the point of impact. There was no evidence that Chambers attempted to slow down or avoid the roadblock.1
A grand jury returned a four-count indictment against Chambers, charging him with: first-degree murder of a peace offi*317cer, Minn.Stat. § 609.185(a)(4) (2012); second-degree felony murder, Minn.Stat. § 609.19, subd. 2(1) (2012); fleeing a police officer resulting in death, Minn.Stat. § 609.487, subd. 4(a) (2012); and theft of a motor vehicle, MinmStat. § 609.52, subd. 2(17) (2012). Because Chambers was alleged to have committed first-degree murder when he was over the age of 16, he was automatically certified to stand trial as an adult. See MinmStat. §§ 260B.007, subd. 6(b), 260B.101, subd. 2 (2012). After a jury trial that spanned nearly three weeks, the jury found Chambers guilty of all four charges. The district court convicted Chambers of the first-degree murder count and sentenced him to the statutorily mandated sentence of life imprisonment without the possibility of release under MinmStat. § 609.106, subd. 2(1) (2012).
On direct appeal, Chambers argued, among other things, that the sentence of life imprisonment without the possibility of release imposed upon him violated the prohibition against cruel or unusual punishment under the United States and Minnesota Constitutions. State v. Chambers (Chambers I), 589 N.W.2d 466, 479 (Minn.1999); see U.S. Const, amend. VIII (prohibiting cruel and unusual punishment); Minn. Const, art. I, § 5 (prohibiting cruel or unusual punishment). Chambers did not argue that a life sentence without the possibility of release was disproportional to the crime of first-degree murder of a peace officer. Consequently, we focused on whether the punishment comported with evolving standards of decency to determine whether the sentence was cruel or unusual. Chambers I, 589 N.W.2d at 480. To make that determination, we looked to the standards expressed by the Legislature, noting that the Legislature is “constituted to respond to the will and consequently the moral values of the people.” Id. (internal quotation marks omitted). We concluded that recent amendments to the relevant criminal statutes indicated that the Legislature intended to apply a life sentence without the possibility of release to a 17-year-old convicted of first-degree murder of a peace officer. Id. Based on decisions of federal courts on the question, as well as decisions from our court, we concluded that Chambers had failed to meet his heavy burden of proving that his sentence is “well nigh universally rejected,” and so his sentence did not constitute cruel or unusual punishment. Id. We therefore affirmed Chambers’ conviction and sentence on March 4,1999. Id. at 481.
In 2007, Chambers filed a petition for postconviction relief alleging, among other things, that his trial counsel was ineffective. We affirmed the postconviction court’s summary denial of Chambers’ petition in 2009. Chambers v. State (Chambers II), 769 N.W.2d 762, 763 (Minn.2009). Chambers subsequently filed a second petition for postconviction relief, asserting that he was entitled to relief under Graham v. Florida, 560 U.S. 48, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010), which held that a sentence of life without the possibility of release imposed upon juvenile nonho-micide offenders constitutes cruel and unusual punishment in violation of the Eighth Amendment. The postconviction court summarily denied the second petition, concluding that Graham did not apply, that the petition was time barred under Minn. Stat. § 590.01, subd. 4, and that none of the exceptions to the time bar applied.
Chambers appealed the denial of his second petition for postconviction relief. While his case was pending before this court, the United States Supreme Court issued its decision in Miller v. Alabama, — U.S.-, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012), which held that “the Eighth Amendment forbids a sentencing scheme *318that mandates life in prison -without possibility of parole for juvenile offenders.” Id. at-, 132 S.Ct. at 2469. We ordered the parties to submit supplemental briefs to address the potential impact of Miller on Chambers’ second petition for postcon-viction relief.
I.
Chambers first argues that the postconviction court abused its discretion when it concluded that Graham was not applicable, that his petition was time barred under Minn.Stat. § 590.01, subd. 4, and that none of the exceptions to the time bar apply. We review the denial of a petition for postconviction relief without a hearing for an abuse of discretion. Riley v. State, 819 N.W.2d 162, 167 (Minn.2012). In particular, we review the postconviction court’s legal determinations de novo and its factual findings under the clearly erroneous standard. Id.
Initially, we must determine whether Chambers’ second petition was untimely under Minn.Stat. § 590.01, subd. 4(a). When direct appellate review is not available, a person convicted of a crime who claims that his conviction was obtained in violation of the constitution or other law may file a petition to secure relief from the conviction and sentence, or other appropriate relief. MinmStat. § 590.01, subd. 1(1) (2012). Generally, a petition for postcon-viction relief is untimely if it is not brought within two years of either the entry of judgment of conviction or the appellate court disposition of the petitioner’s direct appeal, whichever is later. Id., subd. 4(a)(l)-(2). Chambers’ conviction and sentence were affirmed on direct appeal on March 4,1999. Chambers’ second petition was filed on May 13, 2011, well after the time period to file a posteonviction petition had lapsed.
Chambers argues that his petition may be heard despite its untimeliness because he asserts a new interpretation of federal constitutional law by the Supreme Court in Graham that is retroactively applicable to his case. Section 590.01, subdivision 4(b)(3) provides, in relevant part, that a court may hear a time-barred petition for postconviction relief if the petitioner asserts a new interpretation of federal law by the United States Supreme Court and the petition establishes that the new interpretation is retroactively applicable to his case.
The United States Constitution prohibits cruel and unusual punishment. U.S. Const, amend. VIII. In Graham v. Florida, the Supreme Court considered whether a life without parole sentence given to a juvenile nonhomicide offender constituted cruel and unusual punishment in violation of the Eighth Amendment to the United States Constitution. 560 U.S. 48, -, 130 S.Ct. 2011, 2023-30, 176 L.Ed.2d 825 (2010). As a 16-year-old, Graham was charged with armed burglary and attempted armed robbery after he participated in a failed robbery of a restaurant, in which one of Graham’s accomplices hit the manager with a metal bar. Id. at-, 130 S.Ct. at 2018. No money was taken and the injured manager only required stitches in his head. Id. at-, 130 S.Ct. at 2018. After violating his initial probationary sentence, Graham was sentenced to life imprisonment, the maximum sentence allowed by law and a higher sentence than either the corrections department or the prosecution had requested. Id. at -, 130 S.Ct. at 2019-20. Florida abolished its parole system in 2003, leaving Graham with no possibility of release other than executive clemency. Id. at-, 130 S.Ct. at 2020.
The Court explained in Graham that proportionality is the touchstone of *319Eighth Amendment jurisprudence. Id. at -, 130 S.Ct. at 2021. There are two categories of cases addressing the proportionality of criminal sentences. Id. at -, 130 S.Ct. at 2021. The first “involves challenges to the length of term-of-years sentences,” which requires the Court to “consider[] all of the circumstances of the ease to determine whether the sentence is unconstitutionally excessive.” Id. at-, 130 S.Ct. at 2021. In the second category of proportionality cases, “the Court implements the proportionality standard by certain categorical restrictions on the death penalty.” Id. at-, 130 S.Ct. at 2021. In the “categorical restriction!] ]” cases, the Court has developed Eighth Amendment standards using bright-line rules. See id. at-, 130 S.Ct. at 2021-22. Before Graham, every categorical restriction developed by the Court had dealt with the death penalty. See Kennedy v. Louisiana, 554 U.S. 407, 421, 128 S.Ct. 2641, 171 L.Ed.2d 525 (2008) (categorically prohibiting the death penalty for “one who raped but did not kill a child, and who did not intend to assist another in killing the child”); Roper v. Simmons, 543 U.S. 551, 567, 125 S.Ct. 1183, 161 L.Ed.2d 1 (2005) (categorically prohibiting the death penalty for defendants who committed their crimes before the age of 18); Atkins v. Virginia, 536 U.S. 304, 321, 122 S.Ct. 2242, 153 L.Ed.2d 335 (2002) (categorically prohibiting the death penalty for defendants whose intellectual functioning is in a low range).
The Court noted that Graham was a case of a new kind: “a categorical challenge to a term of years sentence.” 560 U.S. at-, 130 S.Ct. at 2022. The Court reasoned that Graham was different from challenges to the proportionality of term-of-years sentences because the “sentencing practice itself [was] in question.” Id. at -, 130 S.Ct. at 2022. Because Graham’s challenge “implicate[d] a particular type of sentence as it applies to an entire class of offenders who have committed a range of crimes,” the Court’s typical term-of-years proportionality analysis was deemed inapplicable. Id. at -, 130 S.Ct. at 2022-23. Instead, for the first time, the Court used the categorical analysis in a non-death penalty case.
Under the categorical approach, the Court first looked to whether a national consensus existed on life imprisonment without parole sentences for juvenile non-homicide offenders. Id. at-, 130 S.Ct. at 2023-26. After examining actual sentencing practices, the Court concluded that such sentences are rare — “as rare as other sentencing practices found to be cruel and unusual.” Id. at-, 130 S.Ct. at 2025. The Court then considered “the culpability of the offenders at issue in light of their crimes and characteristics, ... the severity of the punishment in question,” and whether the challenged sentencing practice served legitimate penological goals. Id. at-, 130 S.Ct. at 2026. Considering the offenders at issue — juveniles—the Court explained that juveniles have “lessened culpability,” a “lack of maturity and an underdeveloped sense of responsibility,” and thus are less deserving of the most severe punishments. Id. at-, 130 S.Ct. at 2026 (citation omitted) (internal quotation marks omitted).
The Court went on to discuss the crimes at issue, nonhomicide crimes, and stated that these crimes “differ from homicide crimes in a moral sense” and are “less deserving of the most serious forms of punishment.” Id. at -, 130 S.Ct. at 2027. The Court next discussed the severity of the punishment, life imprisonment without parole, and held that it is the “second most severe penalty permitted by law” and that it “deprives the convict of the most basic liberties without giving hope of restoration.” Id. at -, 130 *320S.Ct. at 2027 (citation omitted) (internal quotation marks omitted). This calculus led the Court to conclude that “[l]ife without parole is an especially harsh punishment for a juvenile.” Id. at-, 130 S.Ct. at 2028. The Court also observed that none of the legitimate penological goals— retribution, deterrence, incapacitation, and rehabilitation — provided an adequate justification for the sentencing practice. Id. at -, 130 S.Ct. at 2028-30.
Based on the lack of a supporting penological theory, the limited culpability of juvenile nonhomicide offenders, and the severity of a life without parole sentence, the Court held that the practice of sentencing juvenile nonhomicide offenders to life imprisonment without the possibility of parole is cruel and unusual punishment under the United States Constitution and thus prohibited by the Eighth Amendment. Id. at-, 130 S.Ct. at 2030. The Court said: “This clear line is necessary to prevent the possibility that life without parole sentences will be imposed on juvenile nonhomicide offenders who are not sufficiently culpable to merit that punishment.” Id. at -, 130 S.Ct. at 2030. The Court held that states must allow a juvenile nonhomicide offender a “meaningful opportunity to obtain release based on demonstrated maturity and rehabilitation.” Id. at-, 130 S.Ct. at 2030. Thus, the Court left room for the possibility that a state could incarcerate a juvenile nonhomi-cide offender for the remainder of the offender’s life but prohibited the state from mandating such a sentence at the outset.
Graham also expressed concern for juvenile offenders tried in the adult criminal justice system, stating that “[a]n offender’s age is relevant to the Eighth Amendment, and criminal procedure laws that fail to take defendants’ youthfulness into account at all would be flawed.” Id. at -, 130 S.Ct. at 2031. While the Court was cognizant of the differences between juvenile and adult offenders, it also clearly distinguished nonhomicide offenses from homicide offenses. For example, the Court stated that “[t]he instant case concerns only those juvenile offenders sentenced to life without parole solely for a nonhomicide offense.” Id. at -, 130 S.Ct. at 2023. Further, the Court carefully distinguished the two classes of crimes. The Court stated “defendants who do not kill, intend to kill, or foresee that life will be taken are categorically less deserving of the most serious forms of punishment than are murderers.” Id. at-, 130 S.Ct. at 2027. The Court thus drew a line between homicide and nonhomicide offenses, in terms of moral depravity and the injury to the victim and the public. Id. at-, 130 S.Ct. at 2027.
In his second petition for postconviction relief, Chambers acknowledged that, unlike the defendant in Graham, he was a juvenile homicide offender. Nevertheless, he claimed the principles underlying Graham applied with equal force to juvenile homicide offenders. Concluding that the United States Supreme Court had expressly limited its holding in Graham to juvenile nonhomicide offenders, the post-conviction court denied Chambers’ Graham-based claim without an evidentiary hearing because there were no material facts in dispute and the State was entitled to dismissal as a matter of law.
We conclude that the Court’s holding in Graham does not apply to juvenile homicide offenders like Chambers. Graham held that life imprisonment without parole sentences are unconstitutionally cruel and unusual as applied to juvenile nonhomicide offenders only and explained that homicides are treated differently under the Eighth Amendment. See Graham, 560 U.S. at-, 130 S.Ct. at 2023 (“The in*321stant case concerns only those juvenile offenders sentenced to life without parole solely for a nonhomicide offense.”); id. at -, 130 S.Ct. at 2027 (“The Court has recognized that defendants who do not kill ... are categorically less deserving of the most serious forms of punishments than are murderers.”). It.is true that Graham represents a new approach by the Supreme Court — for the first time setting a categorical ban on certain types of punishment in a non-capital case. But the Court’s categorical approach resulted in a bright-line rule only for nonhomicide offenders. Because Chambers’ underlying offense was a homicide, the Graham rule does not apply to him.
Consequently, Chambers’ Graham-based claim fails to satisfy the new interpretation of federal or state law exception in section 590.01, subdivision 4(b)(3). Accordingly, we hold that the postconviction court did not abuse its discretion when it summarily denied the claim.
II.
During the pendency of Chambers’ appeal, the Supreme Court decided Miller v. Alabama, — U.S.-, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012), which held that the Eighth Amendment “forbids a sentencing scheme that mandates life in prison without possibility of parole for juvenile offenders.” Id. at-, 132 S.Ct. at 2469. We ordered the parties to submit supplemental briefs to address the potential impact of Miller on Chambers’ second petition for postconviction relief. In his supplemental brief, Chambers seeks the benefit of the rule in Miller. Specifically, he contends that Miller applies retroactively to his sentence, and therefore he satisfies the time-bar exception of Minn. Stat. § 590.01, subd. 4(b)(3).2 The State responds that Miller does not apply retroactively to Chambers’ sentence, and therefore Miller does not impact the claim for relief asserted in Chambers’ second petition for postconviction relief. We begin our analysis with a discussion of the Court’s decision in Miller and then consider whether the rule announced in Miller applies to Chambers.
A.
In Miller; the Supreme Court considered whether the imposition of a mandatory life sentence without the possibility of release for those under the age of 18 at the time of their crimes violated the Eighth Amendment’s prohibition against cruel and unusual punishment. — U.S. at -, 132 S.Ct. at 2460. The case involved, the consolidated appeals of two 14-year-olds convicted of homicide.3 Id. In both cases, the offenders were tried as adults and sentenced to life imprisonment without parole. Id. at-, 132 S.Ct. at 2461-63. In both cases (one from Alabama, one from Arkansas), the sentence imposed was mandatory under state law, and the sentencing *322courts had no discretion to consider the individual characteristics of the offenders or their crimes in imposing the sentences. Id. at -, 132 S.Ct. at 2461-63. The Court concluded that “the Eighth Amendment forbids a sentencing scheme that mandates life in prison without possibility of parole for juvenile offenders.” Id. at -, 132 S.Ct. at 2469.
The Supreme Court reached that conclusion by applying two lines of precedent. Id. at-, 132 S.Ct. at 2463-64, 2469. First, the Court considered previous cases announcing categorical bans on sentencing practices as they apply to juveniles, particularly Graham v. Florida, 560 U.S. -, 130 S.Ct. 2011, and Roper v. Simmons, 543 U.S. 551, 125 S.Ct. 1183. Miller, — U.S. at-, 132 S.Ct. at 2464-66. The Court noted that Graham and Roper “establish that children are constitutionally different from adults for purposes of sentencing.” Id. at-, 132 S.Ct. at 2464. For instance, the Court explained that compared to adults, children lack maturity and a sense of responsibility, are more vulnerable to outside influences, and have yet to fully develop their character. Id. at-, 132 S.Ct. at 2464. The Court observed that children have “diminished culpability and greater prospects for reform.” Id. at-, 132 S.Ct. at 2464. The Court then took the reasoning in Graham one step further and said:
[Njone of what [Graham] said about children — about their distinctive (and transitory) mental traits and environmental vulnerabilities — is crime-specific.... So Graham’s reasoning implicates any life-without-parole sentence imposed on a juvenile, even as its categorical bar relates only to nonhomicide offenses.... Graham insists that youth matters in determining the appropriateness of a lifetime of incarceration without the possibility of parole.
Id. at-, 132 S.Ct. at 2465. Thus, the Court concluded that imposition of life without the possibility of parole sentences on juvenile offenders “cannot proceed as though they were not children.” Id. at -, 132 S.Ct. at 2466.
Second, the Court applied its jurisprudence requiring individualized decision-making in capital punishment cases, because the Court reasoned that a life without parole sentence for a juvenile is tantamount to a death sentence. Id. at -, 132 S.Ct. at 2466-68. The Court expressed concern that “mandatory penalties, by their nature, preclude a sentencer from taking account of an offender’s age.” Id. at-, 132 S.Ct. at 2467. Because “[m]andatory life without parole for a juvenile precludes consideration of his chronological age and its hallmark features,” the Court concluded that a sentencing scheme that mandates a life without the possibility of parole sentence for juvenile homicide offenders is unconstitutional. Id. at-, 132 S.Ct. at 2468-69.
The Supreme Court was careful to clarify that its holding in Miller was not a categorical prohibition on the punishment, but instead a requirement that the judge or jury consider the individual characteristics of the juvenile offender before imposing a life without the possibility of parole sentence. Id. at-, 132 S.Ct. at 2471. The Court did “not foreclose a sentencer’s ability to [impose a life without parole sentence on a juvenile] in homicide cases,” but instead required “only that a sentencer follow a certain process — considering an offender’s youth and attendant characteristics — before imposing” a sentence of life imprisonment without the possibility of parole. Id. at-, 132 S.Ct. at 2469, 2471 (emphasis added).4
*323B.
In this case, Chambers was sentenced to life imprisonment without the possibility of release under a mandatory sentencing scheme that allowed no discretion or consideration of Chambers’ age or the unique characteristics of his background or his offense. Chambers I, 589 N.W.2d at 473. Consequently, we must determine whether Chambers is entitled to the benefit of the rule announced in Miller.5
In Teague v. Lane, the United States Supreme Court clarified when a defendant is entitled to the benefit of a new rule. 489 U.S. 288, 300-10, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989). The Court concluded that “a new rule for the conduct of criminal prosecutions is to be applied retroactively to all cases, state or federal, pending on direct review or not yet final.” Id. at 305, 109 S.Ct. 1060 (citation omitted) (internal quotation marks omitted). But once a conviction or sentence becomes final, the defendant is not entitled to the retroactive benefit of a new rule, subject to two exceptions. Id. at 307, 109 S.Ct. 1060. Fmst, “a new rule should be applied retroactively if it places certain kinds of primary, private individual conduct beyond the power of the criminal law-making authority to proscribe.” Id. (citation omitted) (internal quotation marks omitted). Second, “a new rule should be applied retroactively if it requires the observance of those procedures that are ... implicit in the concept of ordered liberty.” Id. (citation omitted) (internal quotation marks omitted). The second exception is “reserved for watershed rules of criminal procedure.” Id. at 311, 109 S.Ct. 1060. The Court rested its general rule of nonre-troactivity to cases pending on collateral review on comity and finality considerations. Danforth v. Minnesota (Danforth II), 552 U.S. 264, 279, 128 S.Ct. 1029, 169 L.Ed.2d 859 (2008), rev’g Danforth v. State (Danforth I), 718 N.W.2d 451 (Minn.2006). Notably in Teague, the Court stated: “Application of constitutional rules not in existence at the time a conviction became final seriously undermines the principle of finality which is essential to the operation of our criminal justice system. Without finality, the criminal law is deprived of much of its deterrent effect.” 489 U.S. at 309, 109 S.Ct. 1060.
*324We have reaffirmed that Minnesota follows the retroactivity principles outlined in Teague when considering whether a rule of federal constitutional law applies to a criminal conviction that was final when the rule was announced. Danforth v. State (Danforth III), 761 N.W.2d 493, 499-500 (Minn.2009). In Danforth III, we expressly rejected the argument that Minnesota should return to the Linkletter-Stovall balancing test, under which a court considers the purpose of the new rule, any reliance on the prior rule, and the effect on the administration of justice of granting retroactive effect. Id. at 495-96, 499.
Although the Teague retroactivity doctrine necessarily denies certain defendants the benefit of new rules of criminal procedure, we have consistently recognized the need to safeguard the important principles underlying the doctrine, including finality and providing a bright-line rule for when relief is to be retroactive.6 Recently, we have applied the Teague retroactivity principles in three cases. See Campos v. State, 816 N.W.2d 480 (Minn.2012); Danforth III, 761 N.W.2d 493; State v. Houston, 702 N.W.2d 268 (Minn.2005).
In Houston, we rejected the defendant’s claim on collateral review that he was enti-tied to the retroactive benefit of the new rule announced by the Supreme Court in Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), which held that “the maximum punishment for Apprendi purposes is the maximum sentence the judge may impose based solely upon those facts either reflected in the jury verdict or admitted by the defendant.” 702 N.W.2d at 271; see also id. at 274. Based on our holding in Houston, defendants on collateral review, who received punishments that exceeded the presumptive guideline sentence based on a sentencing process that was declared unconstitutional in Blakely, were not entitled to resentencing in accordance with the new requirements announced in Blakely.
In Danforth III, we reaffirmed the Teague analysis as a matter of state law and rejected the defendant’s claim that he was entitled to the retroactive application of the new rule announced by the Supreme Court in Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004), which held that defendants have a right under the Sixth Amendment to cross-examine witnesses who have made testimonial statements. 761 N.W.2d at 495. In Crawford, the Court emphasized that test*325ing in “the crucible of cross-examination” was constitutionally required to ensure the reliability of evidence. 541 U.S. at 61, 124 S.Ct. 1354. Based on our holding in Dan-forth III, defendants on collateral review, whose trials included testimonial statements that were not subjected to the crucible of cross-examination, were not entitled to new trials conducted in accordance with the requirements announced in Crawford.
Finally, in Campos we applied Teague and rejected the defendant’s argument that he was entitled to the retroactive benefit of a new rule announced by the Supreme Court in Padilla v. Kentucky, 559 U.S. 356, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), which held that the Sixth Amendment right to counsel requires counsel to give correct advice to his or her client when the deportation consequences of a guilty plea are clear. 816 N.W.2d at 487 n. 5, 497-99. Based on our holding in Campos, defendants on collateral review, whose counsel failed to give them correct advice on the deportation consequences of their guilty pleas, were not entitled to new plea hearings conducted in accordance with the requirements announced in Padilla.
In Houston, Danforth III, and Campos, we applied Teague and concluded that the defendant was not entitled to the retroactive benefit of a new rule announced by the Supreme Court. Our analysis in those eases denied certain defendants the benefit of new rules of criminal procedure, but safeguarded the important principles underlying the Teague retroactivity doctrine, particularly finality and providing a bright-line rule for when relief is to be retroactive. For the same reasons, we apply the Teague doctrine to this case.7
The first question under the Teague doctrine is whether Miller announced a “new rule.” Campos, 816 N.W.2d at 488. A Supreme Court decision “constitutes a new rule within the meaning of Teague if it breaks new ground, imposes a new obligation on the States or the Federal Government, or was not dictated by precedent existing at the time the defendant’s conviction became final.” Id. at 489 (citation omitted) (internal quotation marks omitted). Under the Teague doctrine, a “new rule” generally does not apply to a defendant on collateral review. Id. at 488. This principle serves to “ ‘validate] reasonable, good-faith interpretations of existing precedents made by state courts even though they are later shown to be contrary to later decisions.’ ” Houston, 702 N.W.2d at 271 (quoting Butler v. McKellar, 494 U.S. 407, 414, 110 S.Ct. 1212, 108 L.Ed.2d 347 (1990)).
The parties do not dispute that Miller announced a new rule and that Chambers’ conviction and sentence were final at the time Miller was decided. Indeed, when Chambers’ conviction became final in 1999, Roper and Graham had not been decided yet and Miller was certainly not “dictated by precedent.” We acknowledge that the Court in Miller stated that it was “breaking no new ground in these eases.” — U.S. at-, 132 S.Ct. at 2472. But as we emphasized in Campos, “[t]he mere fact *326that a court says that its decision is within the logical compass of an earlier decision, or indeed that it is controlled by a prior decision, is not conclusive for purposes of deciding whether the current decision is a new rule under Teague.” 816 N.W.2d at 489 n. 7 (citation omitted) (internal quotation marks omitted). Because Miller was not “dictated by precedent” when Chambers’ conviction and sentence became final in 1999, we conclude that the rule announced in Miller 14 years later constitutes- a “new rule” under the Teague doctrine. Our conclusion is consistent with the analysis of courts in other jurisdictions that have addressed the same issue.8
C.
Having concluded that Miller announced a new rule, we must next consider whether Chambers is entitled to the retroactive application of Miller. Since Chambers is before us on postconviction review, he must satisfy one of the two narrow exceptions under Teague. Chambers relies on both exceptions. We will discuss each in turn.
The first exception applies to substantive rules that alter the range of conduct or the class of persons that the law punishes. Schriro v. Summerlin, 542 U.S. 348, 351-52, 124 S.Ct. 2519, 159 L.Ed.2d 442 (2004). In comparison, rules that “regulate only the manner of determining the defendant’s culpability are procedural,” and therefore not substantive. Id. at 353, 124 S.Ct. 2519 (emphasis omitted).
Several cases have clarified the difference between substantive and procedural rules. On the one hand, a new rule is “substantive” if the rule “narrowls] the scope of a criminal statute by interpreting its terms,” or “placets] particular conduct or persons covered by the statute beyond the State’s power to punish.” Schriro, 542 U.S. at 351-52, 124 S.Ct. 2519 (emphasis added) (citations omitted). In Penry v. Lynaugh, the Court explained that the definition of a “substantive” rule for purposes of the first Teague exception was not limited to new rules that placed certain conduct completely beyond the State’s power to punish. 492 U.S. 302, 330, 109 S.Ct. 2934, 106 L.Ed.2d 256 (1989), abrogated on other grounds, Atkins v. Virginia, 536 U.S. 304, 122 S.Ct. 2242, 153 L.Ed.2d 335 (2002). Instead, a substantive rule also includes new rules that place a certain class of individuals beyond the State’s power to punish by death. Id. In other words, substantive rules “apply retroactively because they ‘necessarily carry a significant risk that a defendant stands convicted of an act that the law does not make criminal ’ or faces a punishment that the law cannot impose upon him” because of his status or offense. Schriro, 542 U.S. at 352, 124 S.Ct. 2519 (emphasis added) (quoting Bousley v. United States, 523 U.S. 614, 620, 118 S.Ct. 1604, 140 L.Ed.2d 828 (1998)).
The Court in Penry explained that in both situations “the Constitution itself deprives the State of the power to impose a certain penalty, and the finality and comity concerns” underlying the retroac-tivity doctrine “have little force.” 492 U.S. *327at 330, 109 S.Ct. 2934 (emphasis added). More specifically, the Court wrote: “[T]he first exception set forth in Teague should be understood to cover not only rules forbidding criminal punishment of certain primary conduct but also rules prohibiting a certain category of punishment for a class of defendants because of their status or offense.” Id. The Court explained that if it “held, as a substantive matter, that the Eighth Amendment prohibits the execution of mentally retarded persons such as Penry regardless of the procedures fol-loived, such a rule would fall under the first exception to the general rule of non-retroactivity and would be applicable to defendants on collateral review.” Id. (emphasis added). Courts have uniformly held, consistent with Penry, that the categorical sentencing bans announced in Graham and Roper satisfy the substantive rule exception of the Teague doctrine. See, e.g., In re Moss, 703 F.3d 1301, 1303 (11th Cir.2013) (same); In re Sparks, 657 F.3d 258, 262 (5th Cir.2011) (holding that Graham announced a substantive rule under the Teague doctrine); Little v. Dretke, 407 F.Supp.2d 819, 823 (W.D.Tex.2005) (holding that Roper announced a substantive rule under the Teague doctrine); Bonilla v. State, 791 N.W.2d 697, 700-01 (Iowa 2010) (same); see also 7 Wayne R. LaFave et ah, Criminal Procedure § 28.6(e) (3d ed. Supp.2012).
On the other hand, rules that “regulate only the manner of determining the defendant’s culpability are procedural.” Schriro, 542 U.S. at 353, 124 S.Ct. 2519. “They do not produce a class of persons convicted of conduct the law does not make criminal, but merely raise the possibility that someone convicted with use of the invalidated procedure might have been acquitted otherwise.” Id. at 352, 124 S.Ct. 2519. The definition of a procedural rule for purposes of the first Teague exception extends to rules that regulate the manner of determining a defendant’s sentence. Lambrix v. Singletary, 520 U.S. 518, 539, 117 S.Ct. 1517, 137 L.Ed.2d 771 (1997). In Lambrix, the Court considered whether the rule announced in Espinosa v. Florida, 505 U.S. 1079, 112 S.Ct. 2926, 120 L.Ed.2d 854 (1992), constituted a substantive or procedural rule under the Teague doctrine. 520 U.S. at 526-27,117 S.Ct. 1517. Under the Espinosa rule, an actor with capital sentencing authority must not be permitted to weigh invalid aggravating circumstances. 505 U.S. at 1082, 112 S.Ct. 2926. The Court in Lambrix held that the Espi-nosa rule was procedural, not substantive, because it “neither decriminalized a class of conduct nor prohibited the imposition of capital punishment on a particular class of persons.” 520 U.S. at 539, 117 S.Ct. 1517 (quoting Saffle v. Parks, 494 U.S. 484, 495, 110 S.Ct. 1257, 108 L.Ed.2d 415 (1990)); see also Sawyer v. Smith, 497 U.S. 227, 241, 110 S.Ct. 2822, 111 L.Ed.2d 193 (1990) (holding that the rule announced in Caldwell v. Mississippi, 472 U.S. 320, 341, 105 S.Ct. 2633, 86 L.Ed.2d 231 (1985), which requires that a jury with capital sentencing authority must be made aware of the gravity of its task, was procedural).
In summary, a new rule regarding sentencing is substantive if it eliminates the power of the State to impose the punishment in question regardless of the procedures followed. Penry, 492 U.S. at 330, 109 S.Ct. 2934. On the other hand, the new rule is procedural if it regulates the manner in which the State exercises its continuing power to impose the punishment in question. Lambrix, 520 U.S. at 539, 117 S.Ct. 1517. Keeping the difference between substantive and, procedural rules in mind, we consider Chambers’ arguments regarding the Teague exceptions.
Chambers’ primary argument is that the Miller rule satisfies the first Teague ex*328ception: that it is a substantive rule and therefore entitled to retroactive application. More specifically, Chambers argues that the Miller rule is substantive because (1) it prohibits the imposition of a mandatory sentence of life in prison without the possibility of parole “on a particular class of persons” — namely juvenile homicide offenders, and (2) it announced a new “element” by requiring consideration of potentially mitigating circumstances regarding the offender’s youth and attendant characteristics.
We conclude that the rule announced in Miller v. Alabama is procedural, not substantive. We reach that conclusion for several reasons. First, the rule announced in Miller does not eliminate the power of the State to impose the punishment of life imprisonment without the possibility of release upon a juvenile offender who has committed a homicide offense.9 Instead, Miller invalidated a sentencing scheme that mandated the punishment of life without the possibility of release without consideration of the unique characteristics of a juvenile offender. In particular, Miller requires “that a sentencer follow a certain process — considering an offender’s youth and attendant characteristics — before imposing” a sentence of life imprisonment without the possibility of parole. — U.S. at-, 132 S.Ct. at 2471 (emphasis added). Similar to Schriro, the Court in Miller altered the permissible methods by which the State can exercise its continuing power to punish juvenile homicide offenders by life imprisonment without the possibility of parole.10
Second, relevant federal decisions have concluded Miller is procedural, and therefore not retroactive. See, e.g., Craig v. Cain, No. 12-30035, 2013 WL 69128, at *1-2 (5th Cir. Jan. 4, 2013). In Craig, the Fifth Circuit explained:
[T]he Supreme Court has denied retroactive application of prohibitions against weighing invalid aggravating circumstances in certain circumstances, imposition of a death sentence by a jury that has been led to believe responsibility for determining the appropriateness of a *329death sentence rests elsewhere, and capital-sentencing schemes that foreclose a jury from considering all mitigating evidence.
Craig, 2013 WL 69128 *2 (citing Beard v. Banks, 542 U.S. 406, 417, 124 S.Ct. 2504, 159 L.Ed.2d 494 (2004); Lambrix, 520 U.S. at 539, 117 S.Ct. 1517; Sawyer, 497 U.S. at 241, 110 S.Ct. 2822; and Saffle, 494 U.S. at 495, 110 S.Ct. 1257). The Fifth Circuit held that “Miller does not satisfy the [first Teague exception] because it does not categorically bar all sentences of life imprisonment for juveniles; Miller bars only those sentences made mandatory by a sentencing scheme.” Id. Like the Fifth Circuit, we conclude that the Miller rule is similar to the rules at issue in Lambrix and Sawyer because the Miller rule does not deprive the State of the power to punish a juvenile homicide offender with life imprisonment without the possibility of parole, but instead only prohibits a specific sentencing method, procedure, or scheme — namely, mandatory sentencing statutes.
Third, despite Chambers’ assertion to the contrary, the Miller rule does not announce a new “element.” Unlike the Arizona statute at issue in Ring v. Arizona, 536 U.S. 584, 122 S.Ct. 2428, 153 L.Ed.2d 556 (2002), the Miller rule does not mandate that a certain aggravating factor be proven before the State imposes the sentence in question. In Ring, the statute at issue provided that a “death sentence may not legally be imposed ... unless at least one aggravating factor is found to exist beyond a reasonable doubt.” 536 U.S. at 597, 122 S.Ct. 2428 (citation omitted) (internal quotation marks omitted). The Ring Court held that “[bjecause Arizona’s enumerated aggravating factors operate as the ‘functional equivalent of an element of a greater offense,’ the Sixth Amendment requires that they be found by a jury.” Id. at 609, 122 S.Ct. 2428 (citations omitted).
In Schriro, the Court rejected the defendant’s argument that the rule announced in Ring was substantive under the first Teague exception because it “modified the elements of the offense for which he was convicted.” 542 U.S. at 354, 124 S.Ct. 2519. The Court explained that “because Arizona has made a certain fact essential to the death penalty, that fact must be found by a jury, [but that] is not the same as this Court’s making a certain fact essential to the death penalty. The former was a procedural holding; the latter would be substantive.” Id. By requiring a sentencer to consider the potentially mitigating circumstances of an offender’s youth and attendant characteristics, the Miller rule does not create a requirement that is the “functional equivalent of an element.” See Ring, 536 U.S. at 609, 122 S.Ct. 2428 (citations omitted) (internal quotation marks omitted). This is especially true when the Miller rule does not require the sentencer to make any specific finding of fact and when the Supreme Court has recognized the distinction “between facts in aggravation of punishment and facts in mitigation.” Apprendi v. New Jersey, 530 U.S. 466, 490 n. 16, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Miller does not announce a new element because it does not require the State to prove any specific fact before the sentencer imposes the punishment of life imprisonment without the possibility of release on a juvenile homicide offender.
In summary, we conclude that the rule announced in Miller is procedural, not substantive, for three reasons. First, the Miller rule does not eliminate the power of the State to impose the punishment of life imprisonment without the possibility of release upon a juvenile offender who has committed a homicide offense. Second, our analysis is consistent with relevant *330federal decisions. Third, the Miller rule did not announce a new element.
D.
Having concluded that the Miller rule is procedural, we next consider Chambers’ alternative argument that, even if we conclude that the Miller rule is procedural, he is still entitled to retroactive application of the rule because it is a watershed rule and therefore satisfies the second Teague exception. In order to qualify as a watershed rule, a “new rule must both be ‘necessary to prevent an impermissibly large risk of an inaccurate conviction’ and ‘alter our understanding of the bedrock procedural elements essential to the fairness of a proceeding.’ ” Campos, 816 N.W.2d at 498 (quoting Whorton v. Bockting, 549 U.S. 406, 418, 127 S.Ct. 1173, 167 L.Ed.2d 1 (2007)). But as we recognized in Campos, “[t]he [Supreme] Court has repeatedly emphasized that the watershed ‘exception is extremely narrow,’ and since its decision in Teague has ‘rejected every claim that a new rule satisfied the requirements for watershed status.’ ” Campos, 816 N.W.2d at 497 (quoting Whorton, 549 U.S. at 417-18, 127 S.Ct. 1173). In fact, the Court has indicated that “it is unlikely that any” watershed rules have “ ‘yet to emerge.’ ” Schriro, 542 U.S. at 352, 124 S.Ct. 2519 (quoting Tyler v. Cain, 533 U.S. 656, 667 n. 7, 121 S.Ct. 2478, 150 L.Ed.2d 632 (2001)). “To come within the watershed exception, the rule must institute procedures implicit in the concept of ordered liberty, ... and it is not enough that a new rule is aimed at improving the accuracy of trial, or even that it promotes [t]he objectives of fairness and accuracy.” Campos, 816 N.W.2d at 498 (citations omitted) (internal quotation marks omitted). The only case that has ever satisfied this high threshold is Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963), in which the Court “ ‘held that counsel must be appointed for any indigent defendant charged with a felony.’ ” Campos, 816 N.W.2d at 498 (quoting Whorton, 549 U.S. at 419, 127 S.Ct. 1173).
We conclude that Miller is not a watershed rule for two reasons. First, Miller deals exclusively with sentencing and does not “impact the accuracy of an underlying determination of guilt or innocence.” Houston, 702 N.W.2d at 273. Moreover, Miller’s holding, “unlike the expansive rule in Gideon establishing a right to counsel in all felony cases, affects only a small subset of defendants, indicating that the rule does not have a fundamental and profound impact on criminal proceedings generally.” Campos, 816 N.W.2d at 499. Second, the Miller Court’s review of its precedents demonstrates that its holding was not a “watershed” development. The Court’s cases have long established that “sentencing juries must be able to give meaningful consideration and effect to all mitigating evidence that might provide a basis for refusing to impose the death penalty on a particular individual.” Abdul-Kabir v. Quarterman, 550 U.S. 233, 246, 127 S.Ct. 1654, 167 L.Ed.2d 585 (2007) (citing Woodson v. North Carolina, 428 U.S. 280, 96 S.Ct. 2978, 49 L.Ed.2d 944 (1976)) (holding that the imposition of mandatory death sentence without consideration of the character and record of the individual offender or the circumstances of the particular offense was inconsistent with the fundamental respect for humanity that underlies the Eighth Amendment); Penny, 492 U.S. at 328, 109 S.Ct. 2934 (“In order to ensure ‘reliability in the determination that death is the appropriate punishment in a specific case,’ ... the jury must be able to consider and give effect to any mitigating evidence relevant to a defendant’s background and character or the circumstances of the crime.” (citation omit*331ted); Eddings v. Oklahoma, 455 U.S. 104, 112, 102 S.Ct. 869, 71 L.Ed.2d 1 (1982) (“[T]he sentencer in capital cases must be permitted to consider any relevant mitigating factor.”); Lockett v. Ohio, 438 U.S. 586, 604, 98 S.Ct. 2954, 57 L.Ed.2d 973 (1978) (plurality opinion) (“[T]he Eighth and Fourteenth Amendments require that the sentencer, in all but the rarest kind of capital case,-not be precluded from considering, as a mitigating factor, any aspect of a defendant’s character or record and any of the circumstances of the offense that the defendant proffers as a basis for a sentence less than death.”)). Miller’s extension of this well-established principle to non-capital sentencing does not rise to the level of a rule like Gideon that “ ‘alter[s] our understanding of the bedrock 'procedural elements essential to the fairness of a proceeding.’ ” Whorton, 549 U.S. at 420, 127 S.Ct. 1173 (emphasis added) (quoting Tyler, 533 U.S. at 665, 121 S.Ct. 2478).
Consequently, the rule announced in Miller v. Alabama, — U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012), is a new rule of criminal constitutional procedure that is neither substantive nor a watershed rule that alters our understanding of the bedrock procedural elements essential to the fairness of a proceeding. Therefore, Chambers is not entitled to the retroactive benefit of the Miller rule in a postconviction proceeding.
III.
Accordingly, we conclude that the posteonviction court did not abuse its discretion when it denied Chambers’ postcon-viction petition without a hearing because the petition was untimely under MinmStat. § 590.01, subd. 4(a), and none of the exceptions in section 590.01, subdivision 4(b), apply.
Affirmed.

. At trial, a fellow inmate testified that Chambers bragged about the death of the deputy, admitting that he saw the roadblock and intended to go through it, that “if the cop wanted to be a hero he would die a hero,” and that he made eye contact with the squad car occupant and saw the occupant cover his face.


. Chambers requested in his supplemental , brief that "these proceedings be remanded back to the Rice [County] District Court for further proceedings” because Miller "raises both legal and factual issues that are best addressed in the first instance by the postcon-viction court.” But at oral argument, Chambers’ counsel asked us to address the legal issue of whether Miller applies retroactively to Chambers, acknowledging that Chambers' position on the remand issue had changed after he filed his supplemental brief.


. The two cases were Jackson v. Hobbs and Miller v. Alabama. The Jackson case was before the Court on a writ of certiorari from a decision of the Arkansas Supreme Court that affirmed the dismissal of Jackson’s state petition for habeas corpus. Miller, - U.S. at -, 132 S.Ct. at 2461, 2463. In Miller, the Court granted certiorari to review a decision by the Alabama Court of Criminal Appeals that affirmed Miller’s conviction and sentence on direct appeal. Id. at -, 132 S.Ct. at 2462-63.


. The dissent of Justice Page (Page dissent) contends that Miller demonstrates "we got it wrong” in Chambers I. We disagree. In Chambers I, we did not consider the claim that a sentence of life imprisonment without the possibility of release for juvenile homicide offenders was unconstitutional because it was mandatory; instead, we considered, and rejected, the claim that the sentence was categorically unconstitutional, regardless of its mandatory nature. 589 N.W.2d at 480 ("The real issue before us today is not whether a sentence of life imprisonment without possibility of release for a first-degree murder of a peace officer is constitutional, but whether persons under 18 are thought to be specially exempt from it.” (citation omitted) (internal quotation marks omitted)). In Miller, the Supreme Court similarly rejected the claim that a life sentence without release for juveniles was categorically unconstitutional. - U.S. at-, 132 S.Ct. at 2471. Indeed, the Court in Miller expressly stated that it did "not foreclose a sentencer’s ability” to impose that sentence. Id. at -, 132 S.Ct. at 2469. Thus, our decision in Chambers I is consistent with Miller.


. The dissent of Justice Paul Anderson (Anderson dissent) attempts to reframe the issue as whether the court should allow an "unconstitutional sentence of life without the possibility of release to remain in place in Minnesota.” The Anderson dissent is wrong. The precise issue before us is whether Chambers, whose conviction of first-degree murder for killing a police officer in the line of duty was final 14 years ago, is entitled to the retroactive effect of a new decision of the United States Supreme Court.


. The Page dissent urges that we adopt a new exception to the Teague retroactivity doctrine because Chambers challenged the constitutionality of his sentence on direct appeal, and therefore he should receive special consideration. We disagree for three reasons. First, it is undisputed that Chambers’ life sentence was constitutional at the time it was imposed. Chambers I, 589 N.W.2d at 480 (concluding that a mandatory life sentence without the possibility of release for juvenile homicide offenders is constitutional). Second, we have expressly rejected the Linkletter-Stovall balancing test in favor of the Teague retroactivity doctrine because it “provides a bright line rule on the issue of when relief is to be retroactive.” Danforth III, 761 N.W.2d at 499. Third, the Teague doctrine safeguards important principles of finality. We conclude that the dissent has not presented a compelling reason for us to depart from the Teague doctrine in this case. Indeed, the reasons underlying the Teague doctrine provide strong support for its application here.
The Anderson dissent argues that retroactive application of the Miller rule will not adversely affect the administration of justice because “a remand will allow the postconviction court to reconsider Chambers's sentence.” Infra at D-4. For the same reasons expressed above, this argument lacks merit. Further, an argument that the degree of retro-activity afforded a new rule should depend on "the particular rule under consideration” is no more persuasive today than it was in Dan-forth III, 761 N.W.2d at 502 (Anderson, Paul, J. dissenting) (citation omitted) (internal quotation marks omitted).


. The Anderson dissent argues that under Danforth II, we are not bound to follow Teag-ue. But we reaffirmed that Teague is the standard for Minnesota courts in Danforth III, 761 N.W.2d at 500. Moreover, we subsequently applied the Teague doctrine in Campos, 816 N.W.2d at 488. Essentially, the dissent invites the court to overturn our precedent adopting Teague. We do not overturn our precedent without a compelling reason. See State v. Martin, 773 N.W.2d 89, 98 (Minn.2009) (stating that we require a "compelling reason” before a prior decision will be overturned); State v. Lee, 706 N.W.2d 491, 494 (Minn.2005) (explaining that we are “extremely reluctant to overrule our precedent under principles of stare decisis ”). This is not that case.


. See, e.g., Craig v. Cain, No. 12-30035, 2013 WL 69128, at *1 (5th Cir. Jan. 4, 2013) (holding that the rule, announced in Miller constitutes a new rule under the Teague doctrine); People v. Morfin, 367 Ill.Dec. 282, 981 N.E.2d 1010, 1022 (Ill.App.Ct.2012) (same); People v. Carp, 298 Mich.App. 472, 828 N.W.2d 685, 708 (2012) (explaining that it was "uncontested that Miller falls within the definition of a 'new rule’ because it 'was not dictated by precedent existing at the time [Carp's] conviction became final' ” (citation omitted) (internal quotation marks omitted)).


. The Page dissent correctly points out that under the Teague retroactivity doctrine, the court must determine whether the rule announced in Miller is substantive or procedural. But the flaw in the dissent's analysis is that in determining retroactivity, it incorrectly focuses on the Minnesota sentencing scheme rather than the nature of the Miller rule. Moreover, the dissent’s argument that the Miller rule is substantive is contradicted by its acknowledgment that if the State makes an "individualized determination” before imposing a life sentence, then "the punishment would no longer be beyond the power of the state to impose.” Infra at D-2 n. 1. Such a sentencing rule — a rule that does not remove from the State the power to impose a particular punishment — is the quintessential procedural determination under the Teague retro-activity doctrine.


. The Anderson dissent relies on Schriro to . argue that the rule announced in Miller is substantive. Schriro, however, does not support the dissent’s argument. Indeed, Schriro states that substantive rules are those which place particular conduct or persons covered by the statute beyond the state’s power to punish. 542 U.S. at 352, 124 S.Ct. 2519. As to this category the Court said “[s]uch rules apply retroactively because they necessarily carry a significant risk that a defendant ... faces a punishment that the law cannot impose.” Id. (citation omitted) (internal quotation marks omitted). It is undisputed that neither situation exists in this case — first-degree murder of a police officer in the line of duty remains criminal, and a state is not prohibited from imposing a life sentence without the possibility of release upon a juvenile offender provided the proper procedure is followed. The dissent attempts to avoid this problem by arguing that Miller adds a new element to sentencing. The dissent is wrong — Miller simply imposes a new procedure in which the sentencing judge must consider the youthfulness of the offender.